DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 6 April 2022.
Claim 2 is canceled.
Claim 5 is original.
Claims 3-4 are previously presented.
Claims 1 and 6-7 are currently amended.
Claims 1 and 3-7 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
As discussed in the rejection above, the scope of claim 1 includes subject matter which does not fall within a statutory category.
Step 2A – prong one:
The claim recites “a processing unit that disposes a plurality of particles on an edge and a surface of the three-dimensional shape defined by the shape definition data input to the input unit, disposes particles at a position according to an internal distribution rule in an inner part spaced apart from the surface of the three-dimensional shape” which but for the recitation of a generic computer component is a process which may be carried out mentally with or with a physical aid (e.g. adding vertices uniformly on the edges, surface, and interior portion to a sketch of a 3D shape) [see MPEP 2106.04(a)(2) III].
The claim recites “disposes particles at a position deviated from the position according to the internal distribution rule, in a space between the inner part and the surface of the three-dimensional shape, wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure” which is a process which may be carried out mentally with or with a physical aid (e.g. by drawing surface vertices using the edge vertices as reference points) [see MPEP 2106.04(a)(2) III].
The claim recites “displaces, by solving an equation of motion using an interaction potential between a particle on the edge of the three-dimensional shape and a particle on the surface of the three-dimensional shape, the particles disposed on the surface of the  three-dimensional shape to relax breakdown of the surface distribution rule at a boundary where particles disposed sequentially from different generation sources collide, generates a surface mesh based on the particles on the surface and the edge, generates the tetra mesh by using a Delaunay triangulation method” which is a mathematical algorithm [see MPEP 2106.04(a)(2) I].
The claim recites “generates a tetra mesh having a center of the disposed particles as a vertex” which is a process which may be carried out mentally with or with a physical aid (e.g. drawing lines between vertices forming tetrahedra) [see MPEP 2106.04(a)(2) III].
The claim recites “wherein in a case where triangles of the surface mesh are not adopted as surfaces of tetrahedron of the generated tetra mesh, the processing unit adjusts combination of vertices of the tetrahedron of the generated tetra mesh such that all the triangles of the surface mesh of the three-dimensional shape constitute the surfaces of the tetrahedron of the generated tetra mesh” which is a process that may be performed mentally (e.g. reordering the vertices) [see MPEP 2106.04(a)(2) III].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping.
Step 2A – prong two:
The claim recites “for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method, the tetra mesh generator” which only generally links the judicial exception to a field of use and does not integrate the judicial exception into a practical application [see MPEP 2016.05(d) and MPEP 2106.05(h)].
The claim recites “treat mesh generator” comprising “an input unit to which shape definition data that defines a three-dimensional shape is input” and “a computer comprising a processor unit”; however, this is mere instruction to perform the method in a generic computer environment which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2016.05(f)].
Considered as a whole, the claim is to the judicial exception and instruction to perform the judicial exception in a generic computer environment with a general link to a field of use, which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception itself.
Step 2B:
As discussed above, the claim includes instruction to perform the method in a generic computer environment; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
The claim also includes a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considered as a whole, the claim is to the judicial exception and instruction to perform the judicial exception in a generic computer environment with a general link to a field of use, which does not integrate the judicial exception into a practical application.
Accordingly, at step 2b, the claim is found to be directed to the judicial exception itself without significantly more than the judicial exception itself.

Regarding claim 3:
The claim recites “disposes particles inside the three-dimensional shape, according to the internal distribution rule”; however, this is a mental process as discussed for claim 1 (“inner part” of claim 1 is reasonably interpreted as “inside”).
The claim recites “displaces the particles inside the three-dimensional shape to relax a discontinuity of a particle distribution density occurring at an interface between a set of particles on the surface after the breakdown of the surface distribution rule is relaxed and a set of particles inside the three-dimensional shape”; however, similar to what was discussed for claim 2, this is a process which may be carried out mentally (e.g. copying the sketch without vertices of the surface overlapping interior vertices).
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “an output unit” which is merely part of a generic computer environment in which to perform the judicial exception [see MPEP 2106.05(g)].
The claim recites “outputs tetra mesh definition data defining the generated tetra mesh to the output unit”; however, similar to the input of claim 1 this is insignificant extra-solution activity of insignificant application [see MPEP 2106.05(g)].
The claim recites “in a process of generating a tetra mesh, generates a tetra mesh with a center of the particle as a vertex, based on positions of the particles on the edge of the three-dimensional shape, the particles on the surface after relaxing the breakdown of the surface distribution rule, and the particles inside the three-dimensional shape after relaxing the discontinuity in the particle distribution density”; however, similar to what was discussed for claim 1, this is a process which may be carried out mentally (e.g. drawing lines between vertices forming tetrahedra).
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data”; however, similar to what was discussed for claim 1, this is a process which may be carried out mentally (e.g. copying the sketch without some of the tetrahedra).
Accordingly, the reasoning provided for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites a series of steps and falls within the category of processes. The method is like that carried out by the generator of claim 1 and the same reasoning applies, mutatis mutandis.

Regarding claim 7:
The claim recites a non-transitory computer-readable medium comprising a program (interpreted as a non-transitory computer-readable medium storing a program) and falls within the category of articles of manufacture. The program of claim 7 carries out a method like that carried out by the generator of claim 1 and the same reasoning applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nie (NIE, YUFENG, WEIWEI ZHANG, YING LIU, AND LEI WANG. "A node placement method with high quality for mesh generation." In IOP Conference Series: Materials Science and Engineering, vol. 10, no. 1, 10 pages. IOP Publishing, 2010) in view of Ichishima (US 20100211366 A1, US Patent Document “B” listed on PTO-892 filed 23 June 2021) and Weatherhill (WEATHERILL, NIGEL P., AND OUBAY HASSAN. "Efficient three‐dimensional Delaunay triangulation with automatic point creation and imposed boundary constraints." International journal for numerical methods in engineering 37, no. 12 (1994): 2005-2039).

Regarding claim 1, Nie discloses a tetra mesh generator (P7:¶1: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm”) comprising:
an input unit to which shape definition data that defines a three-dimensional shape is input (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” EN: the geometric entities are the shape definition data and must be received to be operated upon.); and
a computer (P1:” When a partial differential equations system (PDEs) is solved numerically, the computational domains, on which the PDEs is defined, is needed to be discreted firstly by nodes in the node-based methods, or by meshes in the mesh-based methods.”; P4:§2.4:¶1: “By computing the overlap ratios of the bubbles, the system automatically deletes the bubbles when their overlap ratios are too large, and adds new bubbles when their overlap ratios are too small”; P8:§4.3: “the node set automatically generated by NPBS method can be directly used for the numerical calculation in meshless methods[15][16], and each bubble corresponds to an adjacency list, which effectively reduces the computing time of the influence radius of each node” EN: the “system” which “automatically” processes is a computer.) comprising a processing unit that disposes a plurality of particles on an edge and a surface of the three-dimensional shape defined by the shape definition data input to the input unit (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3. EN: “edges” and “faces”), disposes particles at a position according to an internal distribution rule in an inner part spaced apart from the surface of the three-dimensional shape (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3. EN: “volume”), disposes particles at a position deviated from the position according to the internal distribution rule (P2:§2.1: discussing the forces used to move the bubbles to deviated positions, e.g. “The inter-bubble force tries to maintain the idea distance between two bubbles by exerting a repelling force when they are too close, or an attracting force when they are too far”), in a space between the inner part and the surface of the three-dimensional shape (as shown in figures 3 and 9), and generates a tetramesh (P7:¶1: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm”) having a center of the disposed particles as a vertex (P5:step (iv): “then place the nodes in the center of the bubbles”), and
wherein the processing unit:
disposes particles on the edge of the three-dimensional shape (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3), and then sequentially disposes particles on the surface of the three-dimensional shape according to a surface distribution rule by using the particles disposed on the edge as generation sources (P4:§2.4: “By computing the overlap ratios of the bubbles, the system automatically deletes the bubbles when their overlap ratios are too large, and adds new bubbles when their overlap ratios are too small”);
displaces, by solving an equation of motion using an interaction potential between a particle on the edge of the three-dimensional shape and a particle on the surface of the three-dimensional shape (P2:¶2.1:¶1: “Finally, we assume that all the bubbles have the same mass m, and the same damping coefficient c, the motion equation of each bubble can be described as: [eq 2] … For the second-order differential equations system (2), we can use numerical iterative method, such as fourth-order Runge-Kutta method to solve them.”), the particles disposed on the surface of the three-dimensional shape to relax breakdown of the surface distribution rule at a boundary where particles disposed sequentially from different generation sources collide (P4:§2.4:¶1: “In order to find an appropriate number of bubbles, the bubbles are adaptively adjusted during bubbles simulation, so that they are closely packed with minimum gaps or overlaps in the final configuration. Here the number of bubbles is adjusted by the overlap ratio [eq 3] Where ri and rj are the ideal radiuses of bubble i and bubble j, lij is the real distance. The overlap ratio ai indicates the number of adjacent bubbles. In the ideal case, the standard overlap ratios of nodes on a line, on a surface or in the internal volume are 2, 6 and 12 respectively. By computing the overlap ratios of the bubbles, the system automatically deletes the bubbles when their overlap ratios are too large, and adds new bubbles when their overlap ratios are too small”),
generates a surface mesh based on the particles on the surface and the edge, and generates the tetra mesh by using a Delaunay triangulation method (P5:¶3.1:¶1: “The nodes generated with the NPBS method are meshed with constrained Delaunay triangulation.”; P7:¶3.2:¶2: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm” EN: see also figs 5-7 and 9).
Nie does not explicitly disclose for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method (EN: this is an intended use [see MPEP 2111.02 II]; this notwithstanding, see teachings of Ichishima discussed herein below) ;
wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure, and
wherein in a case where triangles of the surface mesh are not adopted as surfaces of tetrahedron of the generated tetra mesh, the processing unit adjusts combination of vertices of the tetrahedron of the generated tetra mesh such that all the triangles of the surface mesh of the three-dimensional shape constitute the surfaces of the tetrahedron of the generated tetra mesh (EN: Nie discloses the use of constrained Delaunay triangulation resulting in a surface and tetra mesh but is silent as to whether there may be non-matching triangles in the Delaunay process used to achieve the resulting mesh).
However, Ichishima teaches for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method ([0009] and [0012]: e.g. “it is preferable to generate a mesh and arrange atoms on intersections of the generated mesh” and “an interatom potential acquiring part configured to acquire interatomic potential based on positions of the atoms arranged by the atom arranging part, and a molecular dynamics calculating part configured to carry out molecular dynamics calculation”; [0133]: “Therefore, a macroscopic system may be calculated by applying the above determined potential and the ordinary renormalization theory to the molecular dynamics method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nie in view of the teachings of Ichishima to include “for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method” by using the resulting mesh for (renormalization group) molecular dynamics simulation since “Conventionally, there is known molecular simulation based on a molecular dynamics method as a methodology of pursuing a phenomenon of entire quantum mechanics using computing machines on the basis of classical dynamics, quantum mechanics or the like. Molecular simulation enables elucidating at the molecular level physical properties of materials such as molecular potential energy, the most stabilized structure, or the like. There has been introduced no method of arranging atoms in a complicated structure, an ordinary machine structure or the like because the molecular simulation has mainly been used for presumed physical properties of materials. … there may be a case where a program for generating a mesh is used in order” (Ichishima [0002]-[0003]), i.e. this is a conventional use.
And, Ichishima teaches wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure ([0111]: “When the atoms 32 are arranged on the complicated shape 31 while maintaining the face-centered cubic lattice using the above potential, the surface of the complicated shape 31 inevitably becomes uneven as illustrated in FIG. 4A. Further, as illustrated in FIG. 4B, when the atoms 32 are first superposed on the periphery of the complicated shape 31, and thereafter the atoms 32 are filled inside the complicated shape 31, it becomes possible to definitely express a smooth surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nie in view of the teachings of Ichishima to include “wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure” by using the force equations of Ichishima [see formulas 6-8] for the equations of motion since “Further, as illustrated in FIG. 4B, when the atoms 32 are first superposed on the periphery of the complicated shape 31, and thereafter the atoms 32 are filled inside the complicated shape 31, it becomes possible to definitely express a smooth surface.” (Ichishima:[0111]), i.e. it is a simple substitution of known elements (force formulas) from similar processes (each fill regions according to nodes previously placed, see Ichishima fig 4B) to yield the predictable result “definitely express a smooth surface”.
And Weatherhill teaches [a constrained Delaunay triangulation method (P2007:§3) where a surface is meshed (P2007:§3:steps 1-3), the interior is meshed (P2007:§3:step 4)] and wherein in a case where triangles of the surface mesh are not adopted as surfaces of tetrahedron of the generated tetra mesh, the processing unit adjusts combination of vertices of the tetrahedron of the generated tetra mesh such that all the triangles of the surface mesh of the three-dimensional shape constitute the surfaces of the tetrahedron of the generated tetra mesh (P2007:step 5; P2017:fig 4 and §6.1:¶1: “In circumstances where it is required to have a complete surface, although there is not a fixed constraint that a given set of faces is recovered, it is possible to ensure boundary faces are coincident with faces within the tetrahedral construction by swapping edges within the boundary surface triangulation. With reference to Figure 4, if, in the tetrahedral construction faces ABC and BCD exist, but in the surface triangulation faces ACD, and ABD exist, then the two can be made to agree if, in the surface triangulation, edge AD is replaced by BC.” EN: As discussed and shown in the figure “swapping edges” is adjusting the combination of vertices to “ensure boundary faces are coincident with faces within the tetrahedral construction”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nie and Ichishima in view of the teachings of Weatherhill to include “wherein in a case where triangles of the surface mesh are not adopted as surfaces of tetrahedron of the generated tetra mesh, the processing unit adjusts combination of vertices of the tetrahedron of the generated tetra mesh such that all the triangles of the surface mesh of the three-dimensional shape constitute the surfaces of the tetrahedron of the generated tetra mesh” by using the Delaunay methods of Weatherhill with the boundary and field points of Nie and Ichishima (note that Weatherhill discloses how to use a non-uniform point distribution from a background mesh at P2106:§5.3) since Nie discloses the use of Delaunay triangulation and tetrahedralization for the meshing while Weatherhill provides a Delaunary triangulation method where the boundary is meshed according to boundary points, the interior is meshed according to interior points to form a complete surface and “Edge swapping can be incorporated as an option. However, if it can be used, it can greatly reduce the amount of work to be carried out in the edge and face recovery routines” (Weatherhill:P2017:§6.1:¶3), i.e. using Weatherhill’s methods provide for Delaunay tetrahedralization with a complete surface and the edge swapping reduces the amount of work in forming the tetrahedralization.
	
Regarding claim 3, Nie discloses the tetra mesh generator according to claim 1 (in combination, as shown above), wherein the processing unit
disposes particles inside the three-dimensional shape, according to the internal distribution rule (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3. EN: “volume”), and
displaces the particles inside the three-dimensional shape (P2:§2.1: discussing the forces used to move the bubbles to deviated positions, e.g. “The dynamic bubble system consists of a set of bubbles, in which each bubble is defined with its radius, mass, position and velocity in the space, and the dynamic behavior of each bubble is governed by the motion equation.”) to relax a discontinuity of a particle distribution density occurring at an interface between a set of particles on the surface after the breakdown of the surface distribution rule is relaxed and a set of particles inside the three-dimensional shape (P2:§2.1:¶1: “With a proper amount of damping effect, the system reaches equilibrium at last” EN: “equilibrium” is relaxed with the elimination of discontinuity).

Regarding claim 4, Nie discloses the tetra mesh generator according to claim 3 (in combination, as shown above), further comprising:
an output unit (figs 8 and 9, and P7:§3.2:¶2: “Figure 8 shows the node placement in a hollow cylinder after 4 simulations, the inner radius is 0.3, the outer radius is 1.0, the number of nodes is 652, the node spacing function is d(x , y, z)=0.3, no volume mesh is done in this example. Figure 9 shows the node placement in a sphere with radius 1.0, the node spacing function is d(x , y, z)=0.4, and the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm[13]:” EN: the data shown was necessarily output), wherein the processing unit
in a process of generating a tetra mesh, generates a tetra mesh (P7:§3.2:¶2: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm”) with a center of the particle as a vertex (P5:step (iv): “then place the nodes in the center of the bubbles”), based on positions of the particles on the edge of the three-dimensional shape, the particles on the surface (P2:§2.1:eq 2 and accompanying text – “Where xi is the center of bubble i; fi is the resultant force exerted on the bubble i by its surrounding bubbles.”) after relaxing the breakdown of the surface distribution rule, and the particles inside the three-dimensional shape after relaxing the discontinuity in the particle distribution density (P5:steps (iii) and (iv) – “(iii) Dynamic bubble simulation, after each simulation, the overlap ratios of bubbles are calculated to execute the operations of inserting nodes and deleting nodes, thereby we can automatically adjust the number of bubbles. (iv) Check the bubble system is close to force balance, if not, repeat from the third step, until the system is close to force balance, then place the nodes in the center of the bubbles.”), and
outputs tetra mesh definition data defining the generated tetra mesh to the output unit (figs 8 and 9, and P7:§3.2:¶2: “Figure 8 shows the node placement in a hollow cylinder after 4 simulations, the inner radius is 0.3, the outer radius is 1.0, the number of nodes is 652, the node spacing function is d(x , y, z)=0.3, no volume mesh is done in this example. Figure 9 shows the node placement in a sphere with radius 1.0, the node spacing function is d(x , y, z)=0.4, and the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm[13]:” EN: the data shown was necessarily output).

Regarding claim 5, Nie discloses the tetra mesh generator according to claim 4 (in combination, as shown above).
Nie does not explicitly disclose wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data.
However, Weatherhill teaches wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data (P2007:§3:setps 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nie and Ichishima in view of the teachings of Weatherhill to include “wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data” by using the Delaunay methods of Weatherhill with the boundary and field points of Nie and Ichishima (Weatherhill discloses how to use a non-uniform point distribution from a background mesh at P2106:§5.3) since Nie discloses the use of Delaunay triangulation and tetrahedralization for the meshing while Weatherhill provides a Delaunary triangulation method where the boundary is meshed according to boundary points, the interior is meshed according to interior points to form a complete surface and “Edge swapping can be incorporated as an option. However, if it can be used, it can greatly reduce the amount of work to be carried out in the edge and face recovery routines” (Weatherhill:P2017:§6.1:¶3), i.e. using Weatherhill’s methods provide for Delaunay tetrahedralization with a complete surface and the edge swapping reduces the amount of work in forming the tetrahedralization.

Regarding claim 6, the claim recites the same substantive limitations as claim 1 and is rejected under the same reasoning.

Regarding claim 7, the claim recites the same substantive limitations as found among those of claim 4 and is rejected under the same reasoning.

Response to Arguments
II. CLAIM OBJECTIONS
Examiner: All previous objections are withdrawn in view of the amendment to the claims.

III. CLAIM REJECTIONS
Regarding rejections under 35 USC §101:
Examiner: Claim 1 has been amended to recite that the invention comprises a computer; and accordingly, the rejections for being directed to non-statutory subject matter is withdrawn; however, the arguments do not address the rejections as regards being directed to a judicial exception without significantly more. As shown herein above, the claims remain rejected under 35 USC §101 for being directed to a judicial exception without significantly more than the judicial exception itself.

Regarding rejections under 35 USC §103:
Applicant (P19:¶¶1-2):
However, a review of Nie and Ichishima reveals the absence of the feature that in a case where triangles of the surface mesh are not adopted as surfaces of tetrahedron of the generated tetra mesh, the processing unit adjusts combination of vertices of the tetrahedron of the generated tetra mesh such that all the triangles of the surface mesh of the three-dimensional shape constitute the surfaces of the tetrahedron of the generated tetra mesh.
Thus, Nie and Ichishima, either individually or alone, fail to disclose, teach, or suggest the features of claims 1, 6, and 7: … [limitations omitted].
Examiner’s response:
The examiner agrees. After further search and consideration claims 1 and 6-7 are now rejected as being unpatentable over Nie in view of Ichishima and Weatherhill.

Applicant (P20:¶1):
Moreover, claims 3 and 4 depend from claim 1, and thus incorporate the features recited therein, including those features noted above as being absent from Nie and Ichishima, as well as their own separately recited patentably distinct claim features.
Examiner’s response:
The examiner agrees as regards dependency and the claims are now rejected as being unpatentable over Nie in view of Ichishima and Weatherhill.
As regards “as well as their own separately recited patentably distinct claim features”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The examiner respectfully disagrees as shown in the rejections herein above.

Applicant (P20:¶¶3-4):
For brevity, incorporated herein are the arguments in Section 111-C regarding Nie and Ichishima.
Regarding Nie and Ichishima, a review of Nie and Ichishima reveals the absence of the claimed feature that is shown in these remarks that is also missing in Yan.
Examiner’s response:
The examiner agrees and the claim is now rejected as being unpatentable over Nie in view of Ichishima and Weatherhill.

Conclusion
Claims 1 and 3-7 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DU, QIANG, AND DESHENG WANG. "Boundary recovery for three dimensional conforming Delaunay triangulation." Computer methods in applied mechanics and engineering 193, no. 23-26 (2004): 2547-2563.
Discussing the use of edge-swaps (rearranging vertices) to recover the boundary in Delaunay triangulation
LIU, YAN, S. H. LO, ZHEN-QUN GUAN, AND HONG-WU ZHANG. "Boundary recovery for 3D Delaunay triangulation." Finite Elements in Analysis and Design 84 (2014): 32-43.
Discussing the use of edge-swaps (rearranging vertices) to recover the boundary in Delaunay triangulation
PATGAWKAR, ASHWINI, DINESH SHIKHARE, S. GOPALSAMY, SATYASHREE MAHAPATRA, AND S. P. MUDUR. "Tetrahedral discretization of complex volumetric spaces: Implementation, efficiency, robustness and interactive control." In Proceedings of International Conference on Visual Computing. 1999. 10 pages
Discussing a Delaunay method similar to that of Weatherhill

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147